Title: From George Washington to Colonel Philip Van Cortlandt, 19 April 1779
From: Washington, George
To: Cortlandt, Philip Van



Dear Sir
Head Quarters Middle Brook 19th April 1779.

I have directed Colo. Malcom to move down to Easton with his Regt and open and repair the Road from thence across to Wyoming, but as his force is too weak to make the necessary progress, I must desire you to move immediately down with your Regiment also, and assist him in the execution of the Work. I have lately in a general Order directed the Officers to divest themselves of all superfluous Baggage, and as your Regiment will probably go upon Service very soon, I would recommend it to you to leave whatever will not be absolutely necessary for the Campaign at the place of your present cantonment, with directions to be removed from thence to such places as the owners may choose. I am Dear Sir Yr most obt Servt.
P.S. Your Regiment will not return again from Wyoming but will proceed upon the operations of the Campaign from thence. Lieut. Colo. Weissenfelds will succeed to the Regt late Livingstons with the Rank of Lt Colonel Commandant and Lt Colo. Regnier will join yours. Be pleased therefore to direct Colo. Weissenfelds to join the other and I will order Lt Colo. Regnier down to you.

